Exhibit 10.2

EXHIBIT D

PLEDGE AND SECURITY AGREEMENT

THIS PLEDGE AND SECURITY AGREEMENT (this “Agreement”) is entered into as of
            , 2006 by and between DIVIDEND CAPITAL ADVISORS GROUP LLC, a
Colorado limited liability company (“Pledgor”) and DIVIDEND CAPITAL TRUST INC.,
a Maryland corporation (together with its successors and assigns, “Secured
Party”).

WHEREAS, Secured Party and Pledgor, among other parties, have entered into a
Contribution Agreement, dated as of July __, 2006 (as the same may be amended or
modified in accordance with its terms, the “Contribution Agreement”), pursuant
to which, among other things, Pledgor has agreed to indemnify the Secured Party
on the terms and conditions set forth in the Contribution Agreement;

WHEREAS, pursuant to the Contribution Agreement, Pledgor is required to execute
and deliver this Agreement and to pledge and grant a continuing security
interest in the Collateral (as defined herein) as additional security for the
Secured Obligations (as defined herein); and

WHEREAS, all capitalized terms used herein which are not herein defined shall
have the meanings ascribed to them in the Contribution Agreement.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements hereinafter set forth, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

1. DEFINITIONS

For the purposes of this Agreement:

(a) “Collateral” means (i)(a) during the period (the “Lock-Up Period”) of
fifteen (15) months commencing on the date of this Agreement, an aggregate of
15,111,111 units of limited partnership interest in Dividend Capital Operating
Partnership, L.P. (the “Operating Partnership”) issued by the Operating
Partnership pursuant to the Contribution Agreement (the “OP Units”); provided,
that, in the case of any spilt or combination of units or other
recapitalization, the “OP Units” shall constitute the securities into which the
previously-outstanding OP Units are converted or otherwise changed, (b) during
the period of nine (9) months following the end of the Lock-Up Period (the
“First Follow-On Period”), the Stage 2 Collateral, (c) during the period of
twelve (12) months following the end of the First Follow-On Period (the “Second
Follow-On Period”), the Stage 3 Collateral, and (d) following the end of the
Second Follow-On Period, the Stage 4 Collateral, (ii) except as provided in
Section 3(a)(ii) of this Agreement, any dividends or distributions,
distributions in property, returns of capital or other distributions made on or
with respect to any of OP Units constituting Collateral in clause (i)(a) above
and, if applicable, in clauses (i)(b), (i)(c) and/or (i)(d) above, (iii) any
money or other property paid to Secured Party pursuant to Section 3(b), (iv) any
Replacement Assurances provided pursuant to Section 4, (v) all new, substituted
and/or additional units, interests, shares or other securities issued upon
conversion or exchange of or by reason of any stock dividend, reclassification,
readjustment, stock split or other change declared or made with respect to the
Collateral, or any warrants or any other rights, options or securities issued in
respect of the Collateral, and (vi) all proceeds of the foregoing.

(b) “Event of Default” means (i) any failure by Pledgor to fully pay or perform
one or more of its obligations pursuant to Sections 7.3 or 8.2 of the
Contribution Agreement (collectively, the



--------------------------------------------------------------------------------

“Secured Obligations”), as determined by at least a majority of all of Secured
Party’s disinterested directors who are non-employee directors, regardless of
whether Secured Party has exercised its rights under Sections 7.3 or 8.2 of the
Contribution Agreement except that, if the obligation is disputed in good faith
by Pledgor by notice given to Secured Party before the close of business on the
tenth day after Pledgor’s receipt of notice of such determination, Pledgor shall
be deemed in default only if it fails to pay or perform within ten (10) days
after agreeing to do so or after being ordered to do so by a court of competent
jurisdiction pursuant to a judgment, order or decree that becomes final and
non-appealable, (ii) the unenforceability of the Secured Party’s security
interest in the Collateral with the priority set forth herein for any reason
whatsoever, or (iii) any material breach by Pledgor of any of its obligations
under this Agreement that is not cured within ten (10) business days after
Pledgor’s receipt of Secured Party’s written notice thereof.

(c) “Stage 2 Collateral” means the assets described in Section 5.12(b) of the
Contribution Agreement.

(d) “Stage 3 Collateral” means the assets described in Section 5.12(c) of the
Contribution Agreement.

(e) “Stage 4 Collateral” means the assets described in Section 5.12(d) of the
Contribution Agreement.

2. PLEDGE OF COLLATERAL

(a) As additional security for the payment and performance by Pledgor of all of
the Secured Obligations and all of its obligations under this Agreement, Pledgor
hereby pledges, assigns and grants to the Secured Party a first-priority
security interest in all of its right, title and interest in and to the
Collateral (the “Pledge”).

(b) Pledgor agrees to take such actions and to execute, deliver and file such
instruments and documents, including without limitation, one or more financing
statements, as Secured Party may reasonably request to perfect Secured Party’s
interest in the Collateral pursuant to this Agreement and to cause Secured Party
to have a good, valid and perfected first pledge of, lien on and security
interest in the Collateral, free and clear of any mortgage, pledge, lien,
security interest, hypothecation, assignment, charge, right, encumbrance or
restriction (individually, “Encumbrance,” and collectively, “Encumbrances”), but
subject to restrictions on resale imposed pursuant to applicable federal and
state securities laws or pursuant to Section 5.12 of the Contribution Agreement
(the “Resale Restrictions”). At any time following an Event of Default, any or
all of the OP Units or other securities included in the Collateral may, at the
option of Secured Party exercised in accordance with Sections 3(b) and 5(c), be
registered in the names of Secured Party or in the name of its nominee. If any
part of the Collateral at any time consists of securities, Pledgor shall deliver
to Secured Party all certificates relating to such Collateral within five
(5) days after Pledgor’s acquisition thereof, all of which certificates shall be
registered in the name of Pledgor, duly endorsed in blank or accompanied by
instruments of transfer, duly executed by Pledgor, undated and in blank,
together with any documentary tax stamps and any other necessary documents.

3. RIGHTS OF PLEDGOR WITH RESPECT TO THE COLLATERAL

(a) So long as no Event of Default shall have occurred and be continuing:

(i) Pledgor shall be entitled to exercise any and all voting and/or consensual
rights and powers relating or pertaining to the Collateral, subject to the terms
hereof.

 

2



--------------------------------------------------------------------------------

(ii) Pledgor shall be entitled to receive and retain all regular periodic cash
dividends or distributions payable on the Collateral; provided, however, that
all other dividends or distributions (including, without limitation, dividends
or distributions payable in limited partnership interests or stock or upon
liquidation), distributions in property, returns of capital and other
distributions made on or in respect of the Collateral, whether resulting from a
subdivision, combination or reclassification of the outstanding capital stock of
the Operating Partnership or received in exchange for the Collateral or any part
thereof or as a result of any merger, consolidation, acquisition or other
exchange of assets to which Secured Party or the Operating Partnership may be a
party or otherwise, and any and all cash and other property received in exchange
for or redemption of any of the Collateral, shall be retained by Secured Party,
or, if delivered to Pledgor, shall be held in trust for the benefit of Secured
Party and forthwith delivered to Secured Party within five (5) days of the
acquisition thereof and shall be considered as part of the Collateral for all
purposes of this Agreement.

(iii) Secured Party shall execute and deliver (or cause to be executed and
delivered) to Pledgor all such proxies, powers of attorney, dividend or
distribution orders, and other instruments as Pledgor may reasonably request for
the purpose of enabling Pledgor to exercise its voting and/or consensual rights
and powers which Pledgor is entitled to exercise pursuant to Section 3(a)(i)
and/or to receive the dividends or distributions which Pledgor is authorized to
receive and retain pursuant to Section 3(a)(ii), and Pledgor shall execute and
deliver to Secured Party such instruments as may be reasonably required or may
be reasonably requested by Secured Party to enable Secured Party to receive and
retain the dividends or distributions, distributions in property, returns of
capital and other distributions it is authorized to receive and retain pursuant
to Section 3(a)(ii).

(b) Upon the occurrence and during the continuance of an Event of Default, all
rights of Pledgor to exercise the voting and/or consensual rights and powers
which Pledgor is entitled to exercise pursuant to Section 3(a)(i) and/or to
receive the dividends or distributions which Pledgor is authorized to receive
and retain pursuant to Section 3(a)(ii) shall cease, at the option of Secured
Party, on not less than five (5) days’ written notice to Pledgor, and all such
rights shall thereupon become vested in Secured Party, who shall have the sole
and exclusive right and authority to exercise such voting and/or consensual
rights and powers and/or to receive and retain such dividends or distributions.
In such case, Pledgor shall execute and deliver such documents as Secured Party
may request to enable Secured Party to exercise such rights and receive such
dividends or distributions. In addition, Secured Party is hereby appointed the
attorney-in-fact of Pledgor, with full power of substitution, which appointment
as attorney-in-fact is irrevocable and coupled with an interest, to take all
such actions after the occurrence and during the continuance of an Event of
Default, whether in the name of Secured Party or Pledgor, as Secured Party may
consider necessary or desirable for the purpose of exercising such rights and
receiving such dividends or distributions. Any and all money and other property
paid over to or received by Secured Party pursuant to the provisions of this
Section 3(b) shall be retained by Secured Party as part of the Collateral and
shall be applied in accordance with the provisions hereof.

4. SUBSTITUTION OF COLLATERAL

Pledgor may at any time propose that Secured Party accept substitute collateral
in lieu of any of Pledgor’s portion of the Stage 2 Collateral, Stage 3
Collateral or Stage 4 Collateral as may be specified in writing by Pledgor. If,
in the sole judgment of Secured Party, such proposed substitute collateral
(hereinafter referred to as “Replacement Assurance”) is satisfactory in form and
comfort to Secured Party and affords Secured Party protection at least
equivalent to the protection afforded by Pledgor’s portion of such Stage 2
Collateral, Stage 3 Collateral or Stage 4 Collateral, then Pledgor and Secured
Party shall cooperate, at Pledgor’s sole cost and expense, to effect the
substitution of such Replacement Assurances for Pledgor’s portion of the Stage 2
Collateral, Stage 3 Collateral or Stage 4 Collateral, including (i) the
preparation, execution, delivery and filing of such agreements and other
documents as may be requested

 

3



--------------------------------------------------------------------------------

by Secured Party in order to create and perfect in favor of Secured Party a
perfected first-priority security interest in the Replacement Assurance, and
(ii) execution and delivery of such documents as may be necessary to release
Secured Party’s security interest in such Stage 2 Collateral, Stage 3 Collateral
or Stage 4 Collateral. This Section 4 shall only apply with respect to Stage 2
Collateral, Stage 3 Collateral and Stage 4 Collateral .

5. REMEDIES OF DEFAULT

(a) If at any time an Event of Default shall have occurred and be continuing,
then, in addition to having the right to exercise any right or remedy of a
secured party upon default under the Uniform Commercial Code as then in effect
in any applicable jurisdiction and the right to exercise any right or remedy of
Secured Party under the Contribution Agreement or otherwise, Secured Party (or
its nominee) shall, to the extent permitted by law, without being required to
give any notice to Pledgor except as provided below:

(i) Apply any cash held by Secured Party hereunder in the manner provided in
Section 5(f);

(ii) If there shall be no such cash or if the cash so applied shall be
insufficient to pay in full the items specified in Sections 5(f)(i) and (ii),
collect, receive, appropriate and realize upon the Collateral or any part
thereof, and/or sell, assign, contract to sell or otherwise dispose of and
deliver the Collateral or any part thereof, in its entirety or in portions, at
public or private sale or at any broker’s board, on any securities exchange or
at any of Secured Party places of business or elsewhere, for cash, upon credit
or for future delivery, and at such price or prices as Secured Party may deem
best, and Secured Party may (except as otherwise provided by law) be the
purchaser of any or all of the Collateral so sold and thereafter may hold the
same, absolutely, free from any right or claim of whatsoever kind; and

(iii) Upon the occurrence of such an Event of Default, have the right, upon not
less than ten (10) days’ notice to Pledgor, to exercise any and all rights of
conversion, exchange, subscription or any other rights, privileges or options
pertaining to any OP Units of the Collateral as if it were the absolute owner
thereof, including, without limitation, the right to exchange, at its
discretion, any or all of the Collateral upon the merger, consolidation,
reorganization, recapitalization or other readjustment of Secured Party, or upon
the exercise by Secured Party of any right, privilege or option pertaining to
any OP Units included within the Collateral (including by exchanging such OP
Units for common shares of Secured Party), and, in connection therewith, to
deposit and deliver any or all of the Collateral with any committee, depository,
transfer agent, registrar or other designated agent upon such terms and
conditions as Secured Party may determine.

(b) In the event of a sale as aforesaid, Secured Party is authorized to, at any
such sale, if it deems it advisable to do so, restrict the number of prospective
bidders or purchasers and/or further restrict such prospective bidders or
purchasers to persons who will represent and agree that they meet such
suitability standards as Secured Party may deem appropriate, are purchasing for
their own account, for investment, and not with a view to the distribution or
resale of the Collateral, and may otherwise require that such sale be conducted
subject to restrictions as to such other matters as Secured Party may deem
necessary in order that such sale may be effected in such manner as to comply
with all applicable state and federal securities laws. Upon any such sale,
Secured Party shall have the right to deliver, assign and transfer to the
purchaser thereof the Collateral so sold.

(c) (i) Pledgor hereby acknowledges that, notwithstanding that a higher price
might be obtained for the Collateral at a public sale than at a private sale or
sales, the making of a public sale of the Collateral may be subject to
registration requirements under applicable securities laws and similar other

 

4



--------------------------------------------------------------------------------

legal restrictions, compliance with which would require such actions on the part
of Pledgor, would entail such expenses, and would subject Secured Party, any
underwriter through whom the Collateral may be sold and any controlling person
of any of the foregoing to such liabilities, as would make a public sale of the
Collateral impractical or inadvisable. Accordingly, Pledgor hereby agrees that
private sales made by Secured Party in good faith in accordance with the
provisions of Sections 5(a) or (b) may be at prices and on other terms less
favorable to the seller than if the Collateral were sold at public sale, and
that Secured Party shall not have any obligation to take any steps in order to
permit the Collateral to be sold at public sale, a private sale being considered
or deemed to be a sale in a commercially reasonable manner.

(ii) Each purchaser at any such sale shall hold the property sold, absolutely,
free from any claim or right of whatsoever kind, including any equity or right
of redemption of Pledgor, who hereby specifically waives all rights of
redemption, stay or appraisal which Pledgor has or may have under any rule of
law or statute now existing or hereafter adopted. Secured Party shall give
Pledgor not less than ten (10) days’ written notice of its intention to make any
such public or private sale. Such notice, in case of a public sale, shall state
the time and place fixed for such sale, and, in case of a sale through an
electronic trading or quotation system, on a securities exchange, at one or more
of Secured Party’s places of business or elsewhere, shall state the system,
exchange or other location at which such sale is to be made and the day on which
the Collateral, or that portion thereof so being sold, will first be offered for
sale at such location. Such notice, in case of a private sale, need state only
the date on or after which such sale may be made. Any such notice given as
aforesaid shall be deemed to be reasonable notification. Notwithstanding the
foregoing, all sales of the Collateral shall be subject to applicable state and
federal securities laws.

(iii) Any such sale shall be held at such time or times within ordinary business
hours and at such place or places as Secured Party may fix in the notice of such
sale. At any sale the Collateral may be sold in one lot as an entirety or in
parts, as Secured Party may determine. Secured Party shall not be obligated to
make any sale pursuant to any such notice. Secured Party may, without notice or
publication, adjourn any sale or cause the same to be adjourned from time to
time by announcement at the time and place fixed for the sale, and such sale may
be made at any time or place to which the same may be so adjourned. In case of
any sale of all or any part of the Collateral on credit or for future delivery,
the Collateral so sold may be retained by Secured Party until the selling price
is paid by the purchaser thereof, but Secured Party shall not incur any
liability in case of the failure of such purchaser to take up and pay for the
Collateral so sold and, in case of any such failure, such Collateral may again
be sold upon like notice.

(iv) On any sale of the Collateral, Secured Party is hereby authorized to comply
with any limitation or restriction in connection with such sale that it may be
advised by counsel is necessary in order to avoid any violation of applicable
law or in order to obtain any required approval of the purchaser or purchasers
by any governmental regulatory authority or officer or court.

(v) It is expressly understood and agreed by Pledgor that Secured Party may
proceed against all or any portion or portions of the Collateral and all other
collateral securing the Secured Obligations in such order and at such time as
Secured Party, in its sole discretion, sees fit, and Pledgor hereby expressly
waives any rights under the doctrine of marshalling of assets.

(vi) Compliance with the foregoing procedures shall result in such sale or
disposition being considered or deemed to have been made in a commercially
reasonable manner.

(d) Secured Party, instead of exercising the power of sale herein conferred upon
it, may proceed by a suit or suits at law or in equity to foreclose its lien or
security interest arising from this

 

5



--------------------------------------------------------------------------------

Agreement and sell the Collateral, or any portion thereof in a manner consistent
with this Agreement, under a judgment or decree of a court or courts of
competent jurisdiction.

(e) Each of the rights, powers and remedies provided herein or now or hereafter
existing at law or in equity or by statute or otherwise shall be cumulative and
concurrent and shall be in addition to every other right, power or remedy
provided for herein or therein or now or hereafter existing at law or in equity
or by statute or otherwise. The exercise of any such right, power or remedy
shall not preclude the simultaneous or later exercise of any or all other such
rights, powers or remedies, including under the Contribution Agreement, except
there shall be no duplication of recovery. No notice to or demand on Pledgor in
any case shall entitle Pledgor to any other notice or demand in similar or other
circumstances.

(f) The proceeds of any collection, recovery, receipt, appropriation,
realization or sale as aforesaid shall be applied by Secured Party in the
following order:

(i) First, to the payment of all costs and expenses of every kind incurred by
Secured Party in connection therewith or incidental to the care, safekeeping or
otherwise of any of the Collateral, including, without limitation, reasonable
fees and expenses of attorneys or other agents;

(ii) Second, to the payment of all other Secured Obligations; and

(iii) Finally, to the payment to Pledgor of any surplus then remaining from such
proceeds unless otherwise required by law or directed by a court of competent
jurisdiction.

(g) Notwithstanding anything to the contrary contained herein, no provision of
this Agreement shall supercede or contravene the provisions of the Contribution
Agreement that provide that all OP Units surrendered in satisfaction of a
Secured Obligation (including those surrendered pursuant to this Agreement)
shall be credited against any Tax Loss (as defined in the Contribution
Agreement) or Loss (as defined in the Contribution Agreement), as applicable, on
the basis of their Market Value (as defined in the Contribution Agreement) on
the date of such surrender.

6. REPRESENTATIONS, WARRANTIES AND COVENANTS OF PLEDGOR

(a) Pledgor represents, warrants and covenants to Secured Party that:

(i) Pledgor is a limited liability company duly organized, validly existing and
in good standing under the laws of the State of Colorado and has the full legal
power and authority to own the Collateral.

(ii) Pledgor has all requisite capacity, power and authority, being under no
legal restriction, limitation or disability, to own the Collateral.

(iii) Pledgor has full power and authority to execute and deliver this Agreement
and to perform its obligations hereunder. The execution, delivery and
performance of this Agreement has been duly and validly authorized by the board
of managers of Pledgor. No other corporate proceedings on the part of Pledgor
are necessary to authorize the consummation of the transactions contemplated
hereby on behalf of Pledgor. This Agreement has been duly and validly executed
and delivered by Pledgor and constitutes the valid and legally binding
obligation of Pledgor, enforceable against Pledgor in accordance with its terms,
except that such enforceability may be subject to (a) bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting or relating to
enforcement or creditors’ rights generally and (b) general equitable principles.
No consents, approvals, orders or authorizations of, or registration,
declaration or filing with, any government or governmental agency is required by
or with

 

6



--------------------------------------------------------------------------------

respect to Pledgor in connection with the execution and delivery of this
Agreement or the consummation of the transactions contemplated hereby.

(iv) Pledgor is the direct record and beneficial owner of each OP Unit
comprising a portion of the Collateral. Pledgor has and will have good, valid
and marketable title to each component of the Collateral, free and clear of all
Encumbrances other than the security interest created by this Agreement and the
Resale Restrictions.

(v) The Collateral is and will be duly and validly pledged to Secured Party in
accordance with law, and Secured Party has and will have a good, valid, and
perfected first lien on and security interest in the Collateral.

(vi) Neither the execution and the delivery of this Agreement, nor the
consummation of the transactions contemplated hereby, by Pledgor, will
(A) violate any constitution, statute, treaty, regulation, rule, injunction,
judgment, order, decree, ruling, charge, or other restriction of any government,
governmental agency, or court to which Pledgor is subject or any provision of
its certificate of formation, limited liability company agreement or other
organizational documents, as applicable, or (B) result in a violation or breach
of, constitute a default (or an event which, with or without notice or passage
of time or both, would constitute a default) under, result in the acceleration
of, create in any person the right to accelerate, terminate, modify, or cancel,
or require any notice under any agreement, contract, lease, license, instrument,
or other arrangement to which Pledgor is a party or by which Pledgor is bound or
to which any of its assets are subject.

(vii) There is no action, claim, suit, proceeding or investigation pending, or
to the knowledge of Pledgor, threatened or reasonably anticipated, against or
affecting Pledgor, this Agreement or the transactions contemplated hereby,
before or by any court, arbitrator or governmental authority which might
adversely affect Pledgor’s ability to perform its obligations under this
Agreement or might adversely affect the value of the Collateral.

(b) Until all Secured Obligations have been irrevocably paid and performed in
full to Secured Party, Pledgor hereby covenants that, unless Secured Party
otherwise consents in advance in writing:

(i) Pledgor shall (A) at the request of Secured Party, execute, deliver and file
any and all financing statements, continuation statements, instruments (of
transfer and otherwise), and other documents necessary or desirable, in Secured
Party’s opinion, to create, perfect, preserve, validate or otherwise protect the
pledge of the Collateral to Secured Party and Secured Party’s lien on and
security interest in the Collateral and the first priority thereof, (B) maintain
or cause to be maintained at all times the pledge of the Collateral to Secured
Party and Secured Party’s lien on and security interest in the Collateral and
the first priority thereof, and (C) defend the Collateral and Secured Party’s
lien on and security interest therein and the first priority thereof against all
claims and demands of all persons at any time claiming the same or any interest
therein adverse to Secured Party, and pay all costs and expenses (including,
without limitation, reasonable attorneys’ fees and expenses) in connection with
such defense.

(ii) Pledgor shall not sell, transfer, pledge, assign or otherwise dispose of
any of the Collateral or any interest therein (and the inclusion in “Collateral”
of proceeds shall not be an authorization of any such sale, transfer, pledge,
assignment or other disposal), and Pledgor shall not create, incur, assume or
suffer to exist any Encumbrance with respect to the Collateral or any interest
therein (except pursuant hereto).

 

7



--------------------------------------------------------------------------------

(iii) Pledgor shall not take any action in connection with the Collateral or
otherwise which would impair the value of the interests or rights of Pledgor
therein or which would impair the interests or rights of Secured Party therein
or with respect thereto.

(iv) Pledgor shall not change its name, type of organization, jurisdiction of
organization or principal address without first (a) providing at least ten
(10) days’ advance notice to Secured Party and (b) taking such actions as may be
requested by Secured Party for the purpose of ensuring the continued
effectiveness, perfection and priority of the Pledge.

7. RESPONSIBILITIES OF SECURED PARTIES IN POSSESSION OF THE COLLATERAL

(a) Secured Party shall have no duty with respect to the Collateral other than
the duty to use reasonable care in the custody and preservation of the
Collateral.

(b) Secured Party shall be protected in acting upon any written notice, request,
waiver, consent, certificate, receipt, authorization, power of attorney or other
paper or document which Secured Party in good faith believes to be genuine.

8. PARTIAL AND COMPLETE RETURN OF COLLATERAL; TERMINATION

(a) On the first Business Day following the last day of the Lock-Up Period,
Secured Party shall return to Pledgor all Collateral described in clause (i)(a)
of Section 1(a) which exceeds an amount equal to the Stage 2 Collateral, and
Secured Party shall release its security interest in such returned Collateral.

(b) On the first Business Day following the last day of the First Follow-On
Period, Secured Party shall return to Pledgor all Collateral described in
clause (i)(b) of Section 1(a) which exceeds an amount equal to the Stage 3
Collateral, and Secured Party shall release its security interest in such
returned Collateral.

(c) On the first Business Day following the last day of the Second Follow-On
Period, Secured Party shall return to Pledgor all Collateral described in clause
(i)(c) of Section 1(a) which exceeds an amount equal to the Stage 4 Collateral,
and Secured Party shall release its security interest in such returned
Collateral.

(d) Following expiration of all applicable periods in Sections 8(a), 8(b) and
8(c) and promptly after the irrevocable payment in full to Secured Party of all
Secured Obligations, Secured Party shall return to Pledgor all remaining
Collateral, and Secured Party shall release its security interest in such
Collateral.

(e) The amount, if any, by which the Stage 2 Collateral exceeds $20 million, the
amount, if any, by which the Stage 3 Collateral exceeds $10 million and the
Stage 4 Collateral are sometimes referred to herein as the “Hold-Over
Collateral.” The Hold-Over Collateral is in all instances held in respect of,
and therefore is allocable to, disputes over indemnity claims under the
Contribution Agreement that remain unresolved as of the expiration of the
Lock-Up Period, the First Follow-On Period or the Second Follow-On Period, as
applicable. Upon the final resolution in accordance with the Contribution
Agreement of the dispute or disputes in respect of which the Hold-Over
Collateral was required to be held, to the extent the resolution of the dispute
requires a payment to Secured Party of less than the amount of the Hold-Over
Collateral that was allocated to that dispute, the remainder of the Hold-Over

 

8



--------------------------------------------------------------------------------

Collateral allocated to that dispute shall be promptly released to Pledgor and
Secured Party shall release its security interest in such Collateral.

(f) Secured Party shall return any Collateral described above to Pledgor at the
address of Pledgor set forth herein or at such other address as Pledgor may have
previously directed in writing. Secured Party shall not be deemed to have made
any representation or warranty with respect to any Collateral returned to
Pledgor, except that such Collateral is free and clear, on the date of such
return, of any and all liens, charges and encumbrances arising from Secured
Party’s own acts.

9. ADDITIONAL ACTIONS AND DOCUMENTS

Pledgor hereby agrees to take or cause to be taken such further actions
(including, without limitation, the delivery of certificates for all
certificated securities now or hereafter comprising part of the Collateral), to
execute, deliver and file or cause to be executed, delivered and filed such
further documents and instruments, and to obtain such consents as may be
necessary or desirable, in the reasonable opinion of Secured Party, in order to
fully effectuate the purposes, terms and conditions of this Agreement, whether
before, at or after the occurrence of an Event of Default.

10. SURVIVAL

It is the express intention and agreement of the parties hereto that all
covenants, agreements, statements, representations, warranties and indemnities
made by Pledgor herein shall survive the execution and delivery of this
Agreement.

11. ENTIRE AGREEMENT

This Agreement and the Contribution Agreement and the exhibits and schedules
thereto supersede all prior and contemporaneous discussions and agreements, both
written and oral, among the parties with respect to the subject matter of this
Agreement and the Contribution Agreement and constitute the sole and entire
agreement among the parties to this Agreement with respect to the subject matter
of this Agreement.

12. NOTICES

All notices, demands, requests, claims and other communications under this
Agreement must be in writing. Any notice, demand, request, claim or other
communication hereunder shall be deemed duly given if (and then effective three
(3) Business Days after) it is sent by registered or certified mail,
return-receipt requested, postage prepaid, and addressed to the intended
recipient as set forth below:

If to Pledgor:

Dividend Capital Advisors Group LLC

518 Seventeenth Street, Suite 1700

Denver, Colorado 80202

Attention: Evan H. Zucker

Facsimile: (303) 228-2200

 

9



--------------------------------------------------------------------------------

With a copy (which shall not constitute notice) to:

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, New York 10019-6064

Attention:   Edwin S. Maynard, Esq.

Judith R. Thoyer, Esq.

Facsimile: (212) 757-3990

If to Secured Party:

The Board of Directors

Dividend Capital Trust, Inc.

518 Seventeenth Street, Suite 1700

Denver, Colorado 80202

Attention:   Bruce Warwick

Phillip Altinger

Facsimile: (303) 228-2200

With a copy (which shall not constitute notice) to:

Clifford Chance US LLP

31 West 52nd Street

New York, New York 10019

Attn: John A. Healy, Esq.

     Larry P. Medvinsky, Esq.

Facsimile: (212) 878-8375

Any party hereto may send any notice, demand, request, claim, or other
communication hereunder to the intended recipient at the address set forth above
using any other means (including personal delivery, expedited courier, messenger
service, telecopy, ordinary mail, or electronic mail), but no such notice,
demand, request, claim, or other communication shall be deemed to have been duly
given unless and until it actually is received by the intended recipient. Any
party hereto may change the address to which notices, requests, demands, claims,
and other communications hereunder are to be delivered by giving the other
parties hereto notice in the manner herein set forth.

13. AMENDMENT AND WAIVERS

This Agreement may be amended, supplemented or modified only by a written
instrument duly executed by or on behalf of each party to this Agreement. Any
term or condition of this Agreement may be waived at any time by the party that
is entitled to the benefit thereof, but no such waiver shall be effective unless
set forth in a written instrument duly executed by or on behalf of the party
waiving such term or condition. No waiver by any party of any term or condition
of this Agreement, in any one or more instances, shall be deemed to be or
construed as a waiver of the same or any other term or condition of this
Agreement on any future occasion. All remedies, either under this Agreement or
by Law or otherwise afforded, will be cumulative and not alternative.

14. SUCCESSION AND ASSIGNMENT

This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and permitted assigns. This
Agreement may not be assigned by Pledgor.

 

10



--------------------------------------------------------------------------------

15. SEVERABILITY

Any term or provision of this Agreement or any other agreement, document or
writing given pursuant to or in connection with this Agreement that is invalid
or unenforceable in any situation in any jurisdiction shall not affect the
validity or enforceability of the remaining terms and provisions hereof or the
validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.

16. GOVERNING LAW

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD FOR THE CONFLICTS OF LAWS PRINCIPLES
THEREOF.

17. PRONOUNS

All pronouns and any variations thereof in this Agreement shall be deemed to
refer to the masculine, feminine, neuter, singular or plural, as the identity of
the person or entity may require.

18. HEADINGS

The Section headings contained in this Agreement are inserted for convenience
only and shall not affect in any way the meaning or interpretation of this
Agreement.

19. COUNTERPARTS

This Agreement may be executed in any number of counterparts, all of which will
constitute one and the same instrument.

[Signature page follows.]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has duly executed and delivered
this Agreement, or has caused this Agreement to be duly executed on its behalf,
as of the day and year first above written.

 

PLEDGOR: DIVIDEND CAPITAL ADVISORS GROUP LLC, a Colorado limited liability
company

By:

      

Name:

 

Title:

SECURED PARTY:

DIVIDEND CAPITAL TRUST, INC., a

Maryland corporation

By:

      

Name:

 

Title:

Pledge Agreement